DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response dated 8-17-2022 is acknowledged.
	Claims included in the prosecution are 1-4, 7 and 14.
	Upon consideration, the 102 rejection of the claims is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-4, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Debs et al (Cancer Research, 1990) in combination with Smith et al  (US 2010/0086585) OR Beusker (US 2018/0147289)
Debs et al teach that TNF alpha induces both potent immunomodulatory and antitumor activity, but very toxic. Debs et al teach liposomal encapsulation and studies with human ovarian carcinoma cell line (see entire publication).
What is lacking in Debs et al is the attachment of targeting ligands to the liposomes.
Smith et al teach liposomally encapsulated drug coated with antinuclear antibody for directing the liposomes to cells such as cancer cells (Abstract, 0004-0005, 0008, 0016, 0020, 0039-0047, 0051 and 0066).
Beusker teaches liposomes or micelles coupled to antinuclear antibodies or antibody which binds to the receptor expressed on target cell, tumor cell which is a TNF receptor (Abstract, 0725, 0747 and 1024).
The attachment of antinuclear antibodies to the liposomes of Debs et al would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since antinuclear antibodies direct the liposomes to necrotic cancer cells as taught by Smith et al or direct the liposomes or micelles to tnf receptor expressed on tumor cells as taught by Beusker.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant while acknowledging that Smith et al and Beusker teach antinuclear antibodies and that the antinuclear antibodies disclosed in Smith et al and Beusker can be attached to the liposomes of Debs et al argue that there is no teaching that would motivate one of ordinary skill in the art to go further that what is taught in Debs et al and to conduct a de novo search for any teaching in the art concerning liposomes that are coated with a tumor targeting antibody with a focus on antinuclear antibody in particular. Further according to applicant there are numerous antitumor antibodies known in the art so the search for antinuclear antibodies in particular could only have come from the Examiner using hindsight based on the teaching in the instant invention.
	The rationale behind this argument is not entirely clear to the examiner. This argument would have been persuasive perhaps if the Examiner combined a prior art teaching generic ‘antibodies’ attached to liposomes. However, both references which are combined with Debs that is, Smith and Beusker teach attachment of anti-nuclear antibodies to the liposomes and not just ‘antibodies.
Applicant argues that a careful reading of Debs et al discloses that while Debs et al teach incorporating TNF alpha in a liposome, they do not teach incorporating a small molecule cancer drug together with the TNF within the liposome. According to applicant instant invention has TNF alpha and a small molecule cancer drug. This argument is not is not found to be persuasive since Debs et al is combined with Smith which shows the knowledge in the art to use liposomally encapsulated anti-cancer drug for the treatment cancer and the use of another drug in liposomes is within the skill of the art and applicant has not shown any unexpected results. 
2.	Claim(s) 1-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Debs et al (Cancer Research, 1990) in combination with Boulikas (US 2009/0280164).
Debs et al teach that TNF alpha induces both potent immunomodulatory and antitumor activity, but very toxic. Debs et al teach liposomal encapsulation and studies with human ovarian carcinoma cell line (see entire publication).
What is lacking in Debs et al is the attachment of targeting ligands to the liposomes.
Boulikas teaches that a combination of cisplatin and other anti-cancer drugs and TNF alpha in liposomes with antibodies as targeting agents could be used for human cancers (0022, 0038, 0064
	The attachment of antibodies to the liposomes of Debs et al would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since antibodies direct the liposomes to necrotic cancer cells as taught by Boulikas.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Debs et al. Applicant argues that a careful reading of Boulikas shows no teaching of liposomes coated with antinuclear antibody. This argument is not persuasive since a careful review of instant claims shows that claim 1 recites only ‘a tumor targeting agent’ and not ‘antinuclear antibody. Furthermore, Boulikas is combined for its teaching of combination of cisplatin and other anti-cancer drugs and TNF alpha in liposomes with antibodies as targeting agents.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612